          Case 2:20-cv-00966-NR Document 38 Filed 07/10/20 Page 1 of 2




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           :
 PRESIDENT, INC., et al.,                      :
                                               : Civil Action No.: 2:20-cv-966-NR
                       Plaintiffs,             :
                                               :
        v.                                     :
                                               :
 KATHY BOOCKVAR, et al.,                       :
                                               :
                       Defendants.             :

                         NOTICE OF ENTRY OF APPEARANCE

       Kindly enter the appearance of Steven B. Silverman, Esquire and Babst, Calland, Clements

and Zomnir, P.C. as counsel for Defendant, Centre County Board of Elections, in the above-

captioned action.

                                                   Respectfully submitted,

                                                   BABST, CALLAND, CLEMENTS
                                                   and ZOMNIR, P.C.

 Date: July 10, 2020                               /s/ Steven B. Silverman
                                                   Steven B. Silverman
                                                   PA I.D. No. 56829
                                                   ssilverman@babstcalland.com
                                                   Two Gateway Center, 6th Floor
                                                   Pittsburgh, PA 15222
                                                   412-394-5400

                                                   Counsel for Defendant,
                                                   Centre County Board of Elections
          Case 2:20-cv-00966-NR Document 38 Filed 07/10/20 Page 2 of 2




                               CERTIFICATE OF SERVICE

       The undersigned hereby certifies that a true and correct copy of the foregoing Entry of

Appearance was filed electronically and served via the Court’s CM/ECF system, pursuant to the

Federal Rules of Civil Procedure.




                                                  /s/ Steven B. Silverman
